Exhibit CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF PATRIOT SCIENTIFIC CORPORATION Patriot Scientific Corporation, a corporation duly organized and existing under the General Corporation Law of the State of Delaware (the “Corporation”), does hereby certify that: I.The amendment to the Corporation’s Certificate of Incorporation set forth below was duly adopted in accordance with the provisions of Section 242 and has been consented to in writing by the stockholders, in accordance with Section 228 of the General Corporation Law of the State of Delaware. II.The first paragraph of the FIFTH Article of the Certificate of Incorporation of the Corporation be amended to read as follows: FIFTHThe aggregate number of shares of capital stock of all classes which the Corporation shall have authority to issue is FIVE HUNDRED FIVE MILLION (505,000,000), having a par value of $.00001 per share, of which FIVE HUNDRED MILLION (500,000,000) shall be designated Common Stock (the “Common Stock” or “Common Shares”), and
